DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voelk (2016/0111319) in view of Loboda (2014/0264384) and Kim (2007/0196576).
Voelk teaches a coating method comprising:
- coating at least one layer of silicon carbide on the surface of a graphite boat [0045-51]
- and placing processed silicon wafer substrates (see last line of [0051] in a boat and forming silicon oxide, silicon oxynitride or silicon nitride on the substrates by a PECVD process (see claim 25).
	The teachings of Voelk do not include:
1. baking the graphite boat prior to the SiC coating and
2. they do not specifically teach forming all of the noted layers and the teachings do not include aluminum oxide.
	Loboda, however, teaches that prior to forming an SiC layer on consumables, it is useful to bake them [0079].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to bake the boat of Voelk prior to depositing the SiC layer as Loboda teaches that such a step is useful.
Regarding the temperature, Loboda teaches a baking step at 1400-1700 degrees C for 4 to 24 hours [0069], but while Loboda teaches a different temperature and time frame than claimed,  because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.  There is no showing that the claimed temperature is advantageous of the prior art range.  In regard to the time, the principal is clearly analogous to other deposition variables and to select a particular time range would have been obvious if the time range (and temperature) formed the desired layer.  It is further noted that use of lower temperatures and shorter time frames is understood as desired in the interest of process time and energy expense, therefore to optimize as such would have been obvious.
	The combined art therefore teaches all elements of the claim except the actual removal and replacement of the boat in between the two placing steps and deposition of aluminum oxide.  In regard to the requirement for depositing all of silicon oxy/nitride/oxide, it is initially held that per the teaching of Voelk that any of the coatings are operable in the solar cell, that all of them would be likewise useful in conjunction.
In any case, Kim teaches a method of forming a solar cell [0023] including forming layers by PECVD on a silicon wafer including a combination of silicon oxide, silicon nitride, silicon oxynitride and aluminum oxide [0031].
It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form all of the layers of silicon oxide, silicon nitride, silicon oxynitride and aluminum oxide as taught by Kim as Voelk is particularly non-limiting on the layers deposited and Kim teaches that the noted layers are useful in forming a solar cell.
In regard to the boat being removed and replaced in between the baking and the coating with silicon carbide, such a step is not considered patentable because it is a mere modification/selection of the combined process. The teachings of Voelk include forming a silicon carbide layer but those of Loboda are relied on for teaching the baking step. It would have been an obvious modification of the sequence to remove the boat in between the two steps, the motivation to do this would be to control the temperature that is required for the PECVD coding step.  As per and PEP 2144.04 IV. C. A change in the sequence of adding ingredients is prima facie obvious without a showing of criticality of the step, to remove the boat from the furnace is not supported in the specification as being critical in the process.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voelk, Loboda and Kim and in further view of Nemani (6,764,958) and Olsen (2010/0270609).
Voelk is silent on details of the method used to form the SiC film other than applying a plasma of methane and silane [0036], but Nemani further teaches that it is operable to form a silicon carbide layer by plasma CVD using silane, ammonia and methane (see claim 21).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming a silicon carbide layer.
In regard to the aluminum oxide layer, Kim is silent on the gases and conditions used, but Olsen teaches that such a layer is formed using plasma CVD by applying TMA and N2O [0045].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming an aluminum oxide layer by plasma CVD.
In regard to the formation of the silicon oxide, silicon nitride and silicon oxynitride, as per above, Voelk teaches forming the same using silane [0051] and also teaches nitrous oxide [0005].  
The teachings are silent on applying ammonia in the formation of silicon nitride and silicon oxynitride, but the Office takes Official notice that it is well known in the art to apply the gas, even in combination with nitrous oxide, therefore, it would have been obvious to further include ammonia in the formation of any of the noted silicon films as it is pervasively applied in the art.
In regard to the process conditions for the films formed, the combined art is silent on the exact conditions including plasma power, process time and gas flow rates, as stated above, the optimization of routine process variables is not patentable without a showing of criticality.  To select the particularly claimed process conditions (including the flow rates, plasma powers, and process times) would have been prima obvious as a matter of forming the desired films and optimizing their formation.  The specification provides no specific criticality for the claimed process conditions relative to the conditions as laid out in the prior art within the scope of the claim.
It is further noted that the process conditions are further narrowed in claim 10, and further suggest the lack of criticality of the claim 9 process conditions.
Regarding claim 10, as per above, the selection of particular process conditions does not set forth patentabilty.  In this case, many of the claimed ranges of process variables are narrower than in claim 9 but still do not set forth criticality of the method.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Voelk, Loboda and Kim and in further view of Hsu (2006/0027171).
The teachings of the combined prior art are described above but do not include a pin in the boat as claimed.  Hsu teaches that support pins are known to be used in wafer boats in semiconductor processing [0009].  While the specific details of the pin per Hsu do not include all of the claimed parts, the fabrication of a pin to include a base, shaft and cap would be a matter of making such a pin in separate parts.   As per MPEP 2144.04 V. B. and C., making integral or separable is prima facie obvious and per MPEP 2144.04 IV. A. and B. A change of size and/or shape is also prima facie obvious, all without a showing of criticality.  The citations to the MPEP are made because the configuration as claimed is merely a matter of making the pin that is taught per the prior art into different components and controlling the size thereof. There is no criticality suggested by the specification in controlling the pin dimensions or composition of claims 16-18 particularly wherein the claims are drawn to a process of using the boat.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.  Applicants amends have overcome the 112 rejections.
Applicants argue that the prior art does not teach the temperature and time durations of the present claim and that they do not belong to common knowledge in the art.  The Office does not agree with the latter.  The instant specification, as argued, states that the process variables “facilitate rapid switch of the coating device between pre-processing and normal production”, but this provides no actual basis for any showing of criticality.  These are merely selected variables that one of ordinary skill understands can be changed.  Rapid processing is a well-known goal in the art, and in most fields of endeavor.  Furthermore, and most importantly, there is no actual data to show that the claimed variables provide any improvement over what the applicants consider would be “common knowledge in the art”.  
Applicants again make similar arguments in regard to “placing the graphite boat...”, but, again, these benefits are not specific – fewer materials, less time and boosted efficiency are all common goals in the art – and is not supported by actual data showing any such benefits.
In regard to the pin, similar arguments about benefits without any showing of such are again made.
Regarding arguments over the advisory action response, the combined prior art teaches all of the same layers.  The arguments again are further drawn to criticality that is not actually demonstrated by examples or results.  The same is true for the resistivity of the silicon nitride, there is no indication in the prior art that the resistivity is high and no support for actual benefits of the claimed process.  
The applicants point to results provided in the specification – but it is not clear what the process conditions of the runs related to “prior art” are performed, therefore this is not sufficient to overcome the prior art teachings as applied.  If the claimed embodiments do sufficiently overcome the prior art conditions, applicants may be able to provide an affidavit showing the prior art conditions (relative to claimed and specification embodiment conditions) with which the experiments were carried out and this may support patentability.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715